By the Court.

Stephens, J.,
delivering the opinion.
The sole question here is, whether or not the sureties of the sheriff can avail themselves of the former judgment in favor of their principal, they not being parties to that judgment. We think they can. The sheriff could, beyond doubt, protect himself by the judgment, and when he is clear, we think his sureties are clear. The responsibility is for his default, and he is in default when he acts against the *929judgment of the Courts, and not when he acts in conformity with them. He was not in default in refusing to account again for this money, after there was a judgment of the proper Court that he had already accounted for it once, and was not bound to account for it any more.
Judgment affirmed.